            Case 1:19-cv-10518-LLS Document 8 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELA THIGPEN,

                                 Plaintiff,

                     -against-                                  19-CV-10518 (LLS)

LOCAL 807 LABOR MANAGEMENT                                      CIVIL JUDGMENT
PENSION FUND; AND CAROL WEST FALL,
ADMINISTRATOR,

                                 Defendants.

         Pursuant to the order issued April 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

         Chambers will mail a copy of this judgment to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
